DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “Embodiments are directed towards providing” can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: “an analysis of a relative position of the object of interest the plurality of second images” should be “an analysis of a relative position of the object of interest in the plurality of second images.” Appropriate correction is required.
10 is objected to because of the following informalities: “an analysis of a relative position of the object of interest the plurality of second images” should be “an analysis of a relative position of the object of interest in the plurality of second images.” Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 10, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 9 of U.S. Patent No. 10882398 in view of Ramaswamy (US 9975483). Although the claims are not identical, the instant claims are broader than the patent claims and the difference is that the instant claims recite “determine, from a plurality of attention levels, an attention level of the person in an object of interest in the scene in which the person is looking at based on an analysis of an attention position of the person in the plurality of first images and an analysis of a relative position of the object of interest the plurality of second images” while the patent claims recite “determine, from a plurality of attention levels, an attention level of the driver in the object of interest based on a combination of a number of times the driver looked at the object of interest and an amount of time the driver looked at the object of interest for each time the driver looked at the object of interest”. 
However, Ramaswamy teaches determine, from a plurality of attention levels, an attention level of the person in an object of interest in the scene in which the person is looking at (see col. 4, lines 54-65, col. 6, lines 27-40; col. 8, lines 55-63; col. 9, lines 15-20); 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to determine, from a plurality of attention levels, an attention level of the person in an object of interest in the scene in which the person is looking at based on an analysis of an attention position of the person in the plurality of first images and an analysis of a relative position of the object of interest the plurality of second images as taught by Ramaswamy in order to monitor traffic conditions as well as attentiveness of a driver to provide visual and/or audible notifications to alert the driver to potential dangers and/or take defensive action (Ramaswamy; Abstract).

1. A system (patent claim 1; col. 26, line 53), comprising: 
an output interface that is configured to present content to a person in a vehicle (patent claim 1; col. 26, lines 56-57); 
a first camera that is configured to capture a plurality of first images of the person (patent claim 1; col. 26, lines 58-60); 
a second camera that is configured to capture a plurality of second images of a scene that the person is viewing in front of the vehicle (patent claim 1; col. 26, lines 61-63);
a memory that is configured to store computer instructions (patent claim 1; col. 26, lines 54-55);
a processor that is configured to execute the computer instructions to (patent claim 1; col. 26, lines 64-65): 
(patent claim 1; col. 26, lines 66-67); 
obtain the second plurality of images captured by the second camera (patent claim 1; col. 27, lines 4-5); 
determine, from a plurality of attention levels, an attention level of the person in an object of interest in the scene in which the person is looking at based on an analysis of an attention position of the person in the plurality of first images and an analysis of a relative position of the object of interest the plurality of second images (patent claim 1; col. 27, lines 16-21);  
determine a type of content from a plurality of types of content based on the determined attention level (patent claim 1; col. 27, lines 22-26); 
select an item of content to present to the person based on the determined type of content and the object of interest that the person is looking at (patent claim 1; col. 27, lines 27-29); and 
present the selected item of content to the person via the output interface (patent claim 1; col. 27, lines 30-31).

8. The system of claim 1, wherein the output interface is a display device configured to display visual content to the person, a speaker configured to output audio content, or a haptic interface configured to provide tactile content to the person (patent claim 2; col. 27, lines 32-36); 

10. A method (patent claim 3; col. 27, lines 37-38), comprising: 
capturing a first plurality of images of a person in a vehicle and a plurality of second images of an area viewable by the person (patent claim 3; col. 27, lines 39-41, lines 50-53); 
(patent claim 3; col. 27, line 64 through col. 28, line 3); 
determining a type of content from a plurality of types of content based on the determined attention level, wherein each attention level of the plurality of attention levels corresponds to a different type of content of the plurality of types of content (patent claim 3; col. 28, lines 4-8); 
selecting an item of content to present to the person based on the determined type of content and the object of interest that the person is looking at (patent claim 3; col. 28, lines 9-11); and 
presenting the selected item of content to the person via the output interface (patent claim 3; col. 28, line 12). 

16. A head unit of an automobile (patent claim 9; col. 28, line 54), comprising: 
a display device that is configured to display visual content (patent claim 9; col. 28, lines 55-56); 
a memory that is configured to store computer instructions (patent claim 9; col. 28, lines 57-58); and 
a processor that, when executing the computer instructions (patent claim 9; col. 28, lines 59-60), causes the head unit to:
(patent claim 9; col. 28, lines 61-62);
receive a second plurality of images from an exterior-facing camera on the automobile (patent claim 9; col. 28, lines 63-64);
determine a focus of a user in the automobile on an object of interest based on a direction of the user's attention detected from the plurality of first images and a relative position of the object of interest detected from the plurality of second images (patent claim 9; col. 28, lines 65-67); 
determine, from a plurality of attention levels, an attention level of the user in the object of interest based on the determined focus of the user (patent claim 9; col. 29, lines 4-9); 
determine a type of content from a plurality of types of content based on the determined attention level (patent claim 9; col. 29, lines 10-14); 
select an item of content to present to the user based on the determined type of content and the object of interest that the user is focusing on (patent claim 9; col. 29, lines 15-17); and 
provide the selected item of content to the user via the display device (patent claim 9; col. 29, lines 18-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-9, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 9975483) in view of DI CENSO et al (US 20150006278).

As to claim 1, Ramaswamy discloses a system (FIG. 1), comprising: 
an output interface that is configured to present content to a person in a vehicle (FIG. 1, portable computing device 114; FIG. 2A, the computing device can alert 216 the user of the dog or automobile); 
a first camera that is configured to capture a plurality of first images of the person (col. 4, lines 21-26 and 32-36, The automobile, in this example, includes one or more sensors such as a microphone 106 capable of receiving audio input, and one or more cameras 108, 110, 112 positioned around the automobile capable of obtaining image (or video) data of at least the sides, rear, and front of the automobile … The portable computing device 114, such as a mobile phone, is positioned on the dashboard of the automobile in such a manner that at least a first camera (e.g., one or more rear facing cameras) can obtain image data of at least a portion of the road and/or surroundings; see col. 6, lines 3-6, images of the user's head, face, and/or eyes are obtained using the front facing camera of the device, cameras 208, 210, 212 of the automobile, or a combination thereof); 
a second camera that is configured to capture a plurality of second images of a scene that the person is viewing in front of the vehicle (col. 4, lines 37-43, at least a second camera (e.g., one or more front facing cameras) can obtain image data of objects to the rear of the automobile, along with image data of at least a portion of the inside of the automobile, as may include a region near the driver's seat. The device can additionally be paired with the automobile to receive audio and/or image data from the microphone and cameras associated with the automobile); 
a memory that is configured to store computer instructions (FIG. 9, memory 904; see col. 15, lines 35-45); 
a processor that is configured to execute the computer instructions to (FIG. 9, processor 902; see col. 15, lines 35-45): 
obtain the first plurality of images captured by the first camera (FIG. 3, step 302; see col. 8, lines 44-54, a first camera on a first side of a computing device (e.g., a rear facing camera) can obtain image data including a representation of at least a portion of an environment outside the automobile environmental); 
obtain the second plurality of images captured by the second camera (FIG. 3, step 302; see col. 8, lines 44-54, a second camera on a second side of the computing device (e.g., a front facing camera) can obtain image data of objects to the rear of the automobile, along with image data of the inside of the automobile such as at least a portion of a face of a user or other orientation information of the user); 
determine, from a plurality of attention levels, an attention level of the person in an object of interest in the scene in which the person is looking at based on an analysis of an attention position of the person in the plurality of first images and an analysis of a relative position of the object of interest the plurality of second images (see col. 4, lines 54-65, The front facing cameras can utilize any or a combination of gaze tracking, blink (frequency) detection, head and body tracking algorithms, or other such user monitoring to determine a measure of the user's attentiveness or attention [i.e. attention level], as may be based at least in part upon user orientation information such as head position, direction of gaze and/or any other user characteristic. The rear facing cameras can use one or more identifying algorithms, or other such approaches to monitor and check for pedestrians (e.g., pedestrians crossing the road), obstacles, activity of other automobiles 116, 118 (e.g., automobiles stopped, slowing down, changing lanes, etc.), road work signs, speed limits; see FIG. 3, step 304 and col. 8, lines 55-63, analyzing the position of the eyes in the image information to determine a direction the user is looking, glancing, or gazing, each of which can depend upon the amount of time the user spends looking at a particular object, such as that captured in step 302; FIG. 3, step 308 and col. 9, lines 15-20; col. 6, lines 27-40); 
select an item of content to present to the person (col. 7, lines 1-5, the computing device can sound an alarm or other audible alert. Additionally or alternatively, the computing device can perform a visual alert, such as by flashing a light or symbol, or tactile assistance, such as vibrating or causing some aspect of the automobile to vibrate); and 
present the selected item of content to the person via the output interface (FIG. 3, step 312; see col. 7, lines 1-5). 
Ramaswamy fails to explicitly disclose determine a type of content from a plurality of types of content based on the determined attention level; 
select an item of content to present to the person based on the determined type of content and the object of interest that the person is looking at; and 
present the selected item of content to the person via the output interface.
(FIG. 3, step 42; see [0040]);  
determine a type of content from a plurality of types of content based on the determined attention level (FIG. 3, step 44; see [0041]; see [0025], In addition to advertisements, the user could also view road signs (e.g., related to accidents or other road hazards ahead, road closures, routes of travel, detours, and/or exits) to trigger the output of audio information related to the road signs); 
select an item of content to present to the person based on the determined type of content and the object of interest that the person is looking at (see [0042], information about the advertisement); and 
present the selected item of content to the person via the output interface (FIG. 3, step 46; see [0042], provide an audio related advertisement via in-vehicle speakers 24).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Ramaswamy using DI CENSO’s teachings to include determine a type of content from a plurality of types of content based on the determined attention level; select an item of content to present to the person based on the determined type of content and the object of interest that the person is looking at; and present the selected item of content to the person via the output interface in order to provide more effective, convey more information and be directed to interested drivers, allow advertisements to be selected to match drivers’ interests while reducing distractions and providing additional contextual information that matters specifically to them and to reduce distraction and enable the driver to keep his the eyes on the road, reduce the driver's cognitive load and distraction while driving a vehicle thereby improving safety, improve the quantity and quality of information that (DI CENSO; [0066]-[0067]).

As to claim 2, Ramaswamy as modified by DI CENSO fails to explicitly disclose wherein the processor is configured to determine the attention level by executing further computer instructions to: 
determine an amount of time the person is looking at the object of interest based on an analysis of the plurality of first images and the plurality of second images; and 
select the attention level from the plurality of attention levels based on the amount of time the person is looking at the object of interest. 
However, DI CENSO teaches determine an amount of time the person is looking at the object of interest based on an analysis of the plurality of first images and the plurality of second images (see [0040], if the driver looks at the advertisement for a predetermined amount of time … if the driver looks at the advertisement 12 for a total cumulative time exceeding a predetermined amount (e.g., if he looks at the advertisement 12 several times and the total amount of time spent looking at the advertisement 12 exceeds a predetermined amount of time); see [0031]); and 
select the attention level from the plurality of attention levels based on the amount of time the person is looking at the object of interest (see [0040], then the system controller 13 can determine that the driver 22 is interested in the advertisement 12). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Ramaswamy and DI CENSO using DI CENSO’s teachings to include determine an amount of time the person is (DI CENSO; [0066]-[0067]).

As to claim 3, Ramaswamy as modified by DI CENSO fails to explicitly disclose wherein the processor is configured to determine the attention level by executing further computer instructions to: 
determine a number of times that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images; and 
select the attention level from the plurality of attention levels based on the number of times that the person looks at the object of interest. 
However, DI CENSO teaches determine a number of times that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images (see [0040], if the driver looks at the advertisement a number of times exceeding a predetermined amount; see [0031]); and 
(see [0040], then the system controller 13 can determine that the driver 22 is interested in the advertisement 12). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Ramaswamy and DI CENSO using DI CENSO’s teachings to include determine a number of times that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images; and select the attention level from the plurality of attention levels based on the number of times that the person looks at the object of interest in order to provide more effective, convey more information and be directed to interested drivers, allow advertisements to be selected to match drivers’ interests while reducing distractions and providing additional contextual information that matters specifically to them and to reduce distraction and enable the driver to keep his the eyes on the road, reduce the driver's cognitive load and distraction while driving a vehicle thereby improving safety, improve the quantity and quality of information that limited visual advertisements can provide, and deliver customized details to interested drivers (DI CENSO; [0066]-[0067]).

As to claim 4, Ramaswamy as modified by DI CENSO fails to explicitly disclose wherein the processor is configured to determine the attention level by executing further computer instructions to: 
determine a time sequence of a number of views that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images; and 

However, DI CENSO teaches determine a time sequence of a number of views that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images (FIG. 5A, step 68 and [0050], the eye gaze tracker system 14 can determine if the driver 22 has looked at the advertisement 12 … a number of times exceeding a predetermined amount; see[0027], the length of the user's glance or the detection of multiple glances to the same billboard; [0029], driver's prolonged and/or multiple eye contact(s) with the billboards; [0030], user's prolonged and/or multiple eye contact(s) with a visual advertisement; see [0031]; [0065], driver may glance at the advertisement multiple times … driver's multiple viewings of the advertisement); and 
select the attention level from the plurality of attention levels based on the determined time sequence (see [0050], to determine whether the driver 22 is interested in an advertisement. If the driver 22 is interested, then the method 60 can proceed to operation 70). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Ramaswamy and DI CENSO using DI CENSO’s teachings to include determine a time sequence of a number of views that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images; and select the attention level from the plurality of attention levels based on the determined time sequence in order to provide more effective, convey more information and be directed to interested drivers, allow advertisements to be selected to match drivers’ interests while reducing distractions and providing additional (DI CENSO; [0066]-[0067]).

As to claim 8, the combination of Ramaswamy and DI CENSO further discloses wherein the output interface is a display device configured to display visual content to the person, a speaker configured to output audio content, or a haptic interface configured to provide tactile content to the person (Ramaswamy; col. 7, lines 1-5).

As to claim 9, the combination of Ramaswamy and DI CENSO further discloses wherein the processor is configured to select the item of content by executing further computer instructions to: 
select visual content to be displayed to the person via a display device (Ramaswamy; col. 7, lines 1-5);
select audio content to be output to the person via a speaker (Ramaswamy; col. 7, lines 1-5); or 
select tactile content to be provided to the person via a haptic interface (Ramaswamy; col. 7, lines 1-5). 

As to claim 16, Ramaswamy discloses a head unit of an automobile (FIG. 1), comprising: 
(FIG. 1, portable computing device 114; FIG. 2A, the computing device can alert 216 the user of the dog or automobile);  
a memory that is configured to store computer instructions (FIG. 9, memory 904; see col. 15, lines 35-45); and 
a processor that, when executing the computer instructions (FIG. 9, processor 902; see col. 15, lines 35-45), causes the head unit to:
receive a first plurality of images from an interior-facing camera on the automobile (col. 4, lines 21-26 and 32-36, The automobile, in this example, includes one or more sensors such as a microphone 106 capable of receiving audio input, and one or more cameras 108, 110, 112 positioned around the automobile capable of obtaining image (or video) data of at least the sides, rear, and front of the automobile … The portable computing device 114, such as a mobile phone, is positioned on the dashboard of the automobile in such a manner that at least a first camera (e.g., one or more rear facing cameras) can obtain image data of at least a portion of the road and/or surroundings; see col. 6, lines 3-6, images of the user's head, face, and/or eyes are obtained using the front facing camera of the device, cameras 208, 210, 212 of the automobile, or a combination thereof); 
receive a second plurality of images from an exterior-facing camera on the automobile (col. 4, lines 37-43, at least a second camera (e.g., one or more front facing cameras) can obtain image data of objects to the rear of the automobile, along with image data of at least a portion of the inside of the automobile, as may include a region near the driver's seat. The device can additionally be paired with the automobile to receive audio and/or image data from the microphone and cameras associated with the automobile);
determine a focus of a user in the automobile on an object of interest based on a direction of the user's attention detected from the plurality of first images and a relative position of the object of interest detected from the plurality of second images (see col. 4, lines 54-65, user orientation information such as head position, direction of gaze and/or any other user characteristic; see FIG. 3, step 304 and col. 8, lines 55-63, a gaze direction of a user is determined from the image data … analyzing the position of the eyes in the image information to determine a direction the user is looking, glancing, or gazing, each of which can depend upon the amount of time the user spends looking at a particular object, such as that captured in step 302; FIG. 3, step 308 and col. 9, lines 15-20; col. 6, lines 27-40); 
determine, from a plurality of attention levels, an attention level of the user in the object of interest based on the determined focus of the user (see col. 4, lines 54-65, The front facing cameras can utilize any or a combination of gaze tracking, blink (frequency) detection, head and body tracking algorithms, or other such user monitoring to determine a measure of the user's attentiveness or attention [i.e. attention level], as may be based at least in part upon user orientation information such as head position, direction of gaze and/or any other user characteristic. The rear facing cameras can use one or more identifying algorithms, or other such approaches to monitor and check for pedestrians (e.g., pedestrians crossing the road), obstacles, activity of other automobiles 116, 118 (e.g., automobiles stopped, slowing down, changing lanes, etc.), road work signs, speed limits; see FIG. 3, step 304 and col. 8, lines 55-63, analyzing the position of the eyes in the image information to determine a direction the user is looking, glancing, or gazing, each of which can depend upon the amount of time the user spends looking at a particular object, such as that captured in step 302; FIG. 3, step 308 and col. 9, lines 15-20; col. 6, lines 27-40); 
select an item of content to present to the user (col. 7, lines 1-5, the computing device can sound an alarm or other audible alert. Additionally or alternatively, the computing device can perform a visual alert, such as by flashing a light or symbol, or tactile assistance, such as vibrating or causing some aspect of the automobile to vibrate); and 
provide the selected item of content to the user via the display device (FIG. 3, step 312; see col. 7, lines 1-5).
Ramaswamy fails to explicitly disclose determine a type of content from a plurality of types of content based on the determined attention level; 
select an item of content to present to the user based on the determined type of content and the object of interest that the user is focusing on; and 
provide the selected item of content to the user via the display device. 
However, DI CENSO teaches determine an attention level of the person in an object of interest in the scene in which the person is looking at (FIG. 3, step 42; see [0040]); 
determine a type of content from a plurality of types of content based on the determined attention level (FIG. 3, step 44; see [0041]; see [0025], In addition to advertisements, the user could also view road signs (e.g., related to accidents or other road hazards ahead, road closures, routes of travel, detours, and/or exits) to trigger the output of audio information related to the road signs);
select an item of content to present to the user based on the determined type of content and the object of interest that the user is focusing on (see [0042], information about the advertisement); and 
provide the selected item of content to the user via the display device (FIG. 3, step 46; see [0042], provide an audio related advertisement via in-vehicle speakers 24). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Ramaswamy using DI CENSO’s teachings to include determine a type of content from a plurality of types of content based on the determined attention level; select an item of content to present to the user based on the determined type of content and the object of interest that the user is focusing on; and provide the selected item of content to the user via the display device in order to provide more effective, convey more information and be directed to interested drivers, allow advertisements to be selected to match drivers’ interests while reducing distractions and providing additional contextual information that matters specifically to them and to reduce distraction and enable the driver to keep his the eyes on the road, reduce the driver's cognitive load and distraction while driving a vehicle thereby improving safety, improve the quantity and quality of information that limited visual advertisements can provide, and deliver customized details to interested drivers (DI CENSO; [0066]-[0067]).

claim 17, the combination of Ramaswamy and DI CENSO further discloses wherein the processor, when executing the computer instructions to determine the focus of the user, further causes the head unit to: 
determine a focus area of the user based on a position of the user's eyes and head in the first plurality of images (Ramaswamy; see col. 4, lines 54-65, user orientation information such as head position, direction of gaze and/or any other user characteristic; see FIG. 3, step 304 and col. 8, lines 55-63, a gaze direction of a user is determined from the image data … analyzing the position of the eyes in the image information to determine a direction the user is looking, glancing, or gazing, each of which can depend upon the amount of time the user spends looking at a particular object, such as that captured in step 302; see col. 9, lines 35-36 and lines 51-53); and 
identify a location of the object of interest based on a relative position of the object of interest within the second plurality of images (Ramaswamy; FIG. 3, step 308 and col. 9, lines 15-20, the relative direction and/or location of the object is determined). 

As to claim 18, Ramaswamy as modified by DI CENSO fails to explicitly disclose wherein the processor, when executing the computer instructions to determine the attention level, further causes the head unit to: 
determine an amount of time the person is looking at the object of interest based on an analysis of the plurality of first images and the plurality of second images; and 
select the attention level from the plurality of attention levels based on the amount of time the person is looking at the object of interest. 
(see [0040], if the driver looks at the advertisement for a predetermined amount of time … if the driver looks at the advertisement 12 for a total cumulative time exceeding a predetermined amount (e.g., if he looks at the advertisement 12 several times and the total amount of time spent looking at the advertisement 12 exceeds a predetermined amount of time); see [0031]); and 
select the attention level from the plurality of attention levels based on the amount of time the person is looking at the object of interest (see [0040], then the system controller 13 can determine that the driver 22 is interested in the advertisement 12). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Ramaswamy and DI CENSO using DI CENSO’s teachings to include determine an amount of time the person is looking at the object of interest based on an analysis of the plurality of first images and the plurality of second images; and select the attention level from the plurality of attention levels based on the amount of time the person is looking at the object of interest in order to provide more effective, convey more information and be directed to interested drivers, allow advertisements to be selected to match drivers’ interests while reducing distractions and providing additional contextual information that matters specifically to them and to reduce distraction and enable the driver to keep his the eyes on the road, reduce the driver's cognitive load and distraction while driving a vehicle thereby improving safety, improve the quantity and quality of information that limited visual advertisements can provide, and deliver customized details to interested drivers (DI CENSO; [0066]-[0067]).

As to claim 19, Ramaswamy as modified by DI CENSO fails to explicitly disclose wherein the processor, when executing the computer instructions to determine the attention level, further causes the head unit to: 
determine a number of times that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images; and 
select the attention level from the plurality of attention levels based on the number of times that the person looks at the object of interest. 
However, DI CENSO teaches determine a number of times that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images (see [0040], if the driver looks at the advertisement a number of times exceeding a predetermined amount; see [0031]); and 
select the attention level from the plurality of attention levels based on the number of times that the person looks at the object of interest (see [0040], then the system controller 13 can determine that the driver 22 is interested in the advertisement 12). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Ramaswamy and DI CENSO using DI CENSO’s teachings to include determine a number of times that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images; and select the attention level from the plurality of attention levels based on the number of times that the person looks at the object of interest in order to provide more effective, convey more information and be directed to interested drivers, allow advertisements to be selected to match drivers’ interests while reducing distractions and (DI CENSO; [0066]-[0067]).

As to claim 20, Ramaswamy as modified by DI CENSO fails to explicitly disclose wherein the processor, when executing the computer instructions to determine the attention level, further causes the head unit to: 
determine a time sequence of a number of views that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images; and 
select the attention level from the plurality of attention levels based on the determined time sequence.
However, DI CENSO teaches determine a time sequence of a number of views that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images (FIG. 5A, step 68 and [0050], the eye gaze tracker system 14 can determine if the driver 22 has looked at the advertisement 12 … a number of times exceeding a predetermined amount; see[0027], the length of the user's glance or the detection of multiple glances to the same billboard; [0029], driver's prolonged and/or multiple eye contact(s) with the billboards; [0030], user's prolonged and/or multiple eye contact(s) with a visual advertisement; see [0031]; [0065], driver may glance at the advertisement multiple times … driver's multiple viewings of the advertisement); and 
(see [0050], to determine whether the driver 22 is interested in an advertisement. If the driver 22 is interested, then the method 60 can proceed to operation 70). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Ramaswamy and DI CENSO using DI CENSO’s teachings to include determine a time sequence of a number of views that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images; and select the attention level from the plurality of attention levels based on the determined time sequence in order to provide more effective, convey more information and be directed to interested drivers, allow advertisements to be selected to match drivers’ interests while reducing distractions and providing additional contextual information that matters specifically to them and to reduce distraction and enable the driver to keep his the eyes on the road, reduce the driver's cognitive load and distraction while driving a vehicle thereby improving safety, improve the quantity and quality of information that limited visual advertisements can provide, and deliver customized details to interested drivers (DI CENSO; [0066]-[0067]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 9975483) in view of DI CENSO et al (US 20150006278) further in view of Olleon et al (US 20130030811).

claim 5, the combination of Ramaswamy and DI CENSO fails to explicitly disclose wherein the processor is configured to determine the attention level by executing further computer instructions to: 
determine a gesture of the person relative to the object of interest based on an analysis of the plurality of first images and the plurality of second images; and 
select the attention level from the plurality of attention levels based on the determined gesture. 
However, Olleon teaches determine a gesture of the person relative to the object of interest based on an analysis of the plurality of first images and the plurality of second images (FIG. 6b, steps 216-218; see [0015], The camera or cameras can be used to perform gesture sensing as well as monitoring the driver's head movement and eye gaze); and 
select the attention level from the plurality of attention levels based on the determined gesture (FIG. 6b, steps 218-222; see FIGS. 7-8).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Ramaswamy and DI CENSO using Olleon’s teachings to include determine a gesture of the person relative to the object of interest based on an analysis of the plurality of first images and the plurality of second images; and select the attention level from the plurality of attention levels based on the determined gesture in order to ascertain from the driver activity what external condition the driver is referring to during an utterance (Olleon; [0004]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 9975483) in view of DI CENSO et al (US 20150006278) further in view of Ng-Thow-Hing et al (US 20150062168).

As to claim 6, the combination of Ramaswamy and DI CENSO fails to explicitly disclose wherein the processor is configured to determine the attention level by executing further computer instructions to: 
determine a gesture of the person relative to the object of interest; 
determine if another person in the vehicle looks at the object of interest in reaction to the determined gesture of the person; and 
select the attention level from the plurality of attention levels based on the other person looking at the object of interest. 
However, Ng-Thow-Hing teaches determine a gesture of the person relative to the object of interest (FIG. 4, step 406 and [0069], receiving a gesture input and a gaze input based on gestural cues and gaze cues provided by the one or more vehicle occupants in the vehicle 102; see [0025], The vehicle occupant can be a driver or a passenger of the vehicle; see [0032], the gesture recognition subsystem 110 may also be connected to a gaze detection subsystem 122 that includes one or more cameras located within the vehicle 102 and hardware configured to interpret video or image data sensed by the camera(s) to detect a driver's and/or one or more passenger's eye positions within the vehicle 102 in order to determine the driver and/or one or more passenger's gaze inputs based on the passenger's gaze cues (to determine where the driver and/or passenger(s) is looking)); 
(FIG. 4, step 406; see [0054]-[0056], The passenger 304 may also provide gaze cues that correspond to the gesture cues based on the eye movement of the passenger …the passenger's gestural cues and gaze cues may be received through one or more cameras 316 located within the vehicle 320; see [0062]); and 
select the attention level from the plurality of attention levels based on the other person looking at the object of interest (FIG. 4, step 408; see [0055]-[0056]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Ramaswamy, DI CENSO and George-Svahn using However, Ng-Thow-Hing’s teachings to include determining a gesture of the person relative to the object of interest; determining if another person in the vehicle looks at the object of interest in reaction to the determined gesture of the person; and selecting the attention level from the plurality of attention levels based on the other person looking at the object of interest in order to enhance driving and improve safety (Ng-Thow-Hing; [0002], [0024], [0044]).

Claims 7, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 9975483) in view of DI CENSO et al (US 20150006278) further in view of George-Svahn (US 20170235360).

As to claim 7, the combination of Ramaswamy and DI CENSO fails to explicitly disclose wherein each attention level of the plurality of attention levels corresponds to a different type of content of the plurality of types of content. 
(see [0338]-[0339]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Ramaswamy and DI CENSO using George-Svahn’s teachings to include wherein each attention level of the plurality of attention levels corresponds to a different type of content of the plurality of types of content in order to improve and facilitate the user interaction with a computer and in particular user interaction with graphical user interfaces (George-Svahn; [0011]).

As to claim 10, Ramaswamy discloses a method (FIG. 3), comprising: 
capturing a first plurality of images of a person in a vehicle and a plurality of second images of an area viewable by the person (col. 4, lines 21-26 and 32-43, The automobile, in this example, includes one or more sensors such as a microphone 106 capable of receiving audio input, and one or more cameras 108, 110, 112 positioned around the automobile capable of obtaining image (or video) data of at least the sides, rear, and front of the automobile … The portable computing device 114, such as a mobile phone, is positioned on the dashboard of the automobile in such a manner that at least a first camera (e.g., one or more rear facing cameras) can obtain image data of at least a portion of the road and/or surroundings while at least a second camera (e.g., one or more front facing cameras) can obtain image data of objects to the rear of the automobile, along with image data of at least a portion of the inside of the automobile, as may include a region near the driver's seat. The device can additionally be paired with the automobile to receive audio and/or image data from the microphone and cameras associated with the automobile; see col. 6, lines 3-6, images of the user's head, face, and/or eyes are obtained using the front facing camera of the device, cameras 208, 210, 212 of the automobile, or a combination thereof; ); 
determining, from a plurality of attention levels, an attention level of the person in an object of interest in the scene in which the person is looking at based on an analysis of an attention position of the person in the plurality of first images and an analysis of a relative position of the object of interest the plurality of second images (see col. 4, lines 54-65, The front facing cameras can utilize any or a combination of gaze tracking, blink (frequency) detection, head and body tracking algorithms, or other such user monitoring to determine a measure of the user's attentiveness or attention [i.e. attention level], as may be based at least in part upon user orientation information such as head position, direction of gaze and/or any other user characteristic. The rear facing cameras can use one or more identifying algorithms, or other such approaches to monitor and check for pedestrians (e.g., pedestrians crossing the road), obstacles, activity of other automobiles 116, 118 (e.g., automobiles stopped, slowing down, changing lanes, etc.), road work signs, speed limits; see FIG. 3, step 304 and col. 8, lines 55-63, analyzing the position of the eyes in the image information to determine a direction the user is looking, glancing, or gazing, each of which can depend upon the amount of time the user spends looking at a particular object, such as that captured in step 302; FIG. 3, step 308 and col. 9, lines 15-20; col. 6, lines 27-40);
selecting an item of content to present to the person (col. 7, lines 1-5, the computing device can sound an alarm or other audible alert. Additionally or alternatively, the computing device can perform a visual alert, such as by flashing a light or symbol, or tactile assistance, such as vibrating or causing some aspect of the automobile to vibrate); and 
presenting the selected item of content to the person via the output interface (FIG. 3, step 312; see col. 7, lines 1-5).
Ramaswamy fails to explicitly disclose determining a type of content from a plurality of types of content based on the determined attention level, wherein each attention level of the plurality of attention levels corresponds to a different type of content of the plurality of types of content; 
selecting an item of content to present to the person based on the determined type of content and the object of interest that the person is looking at; and 
presenting the selected item of content to the person via the output interface. 
However, DI CENSO teaches determining an attention level of the person in an object of interest in the scene in which the person is looking at (FIG. 3, step 42; see [0040]);  
determining a type of content from a plurality of types of content based on the determined attention level (FIG. 3, step 44; see [0041]; see [0025], In addition to advertisements, the user could also view road signs (e.g., related to accidents or other road hazards ahead, road closures, routes of travel, detours, and/or exits) to trigger the output of audio information related to the road signs);
selecting an item of content to present to the person based on the determined type of content and the object of interest that the person is looking at (see [0042], information about the advertisement); and 
presenting the selected item of content to the person via the output interface (FIG. 3, step 46; see [0042], provide an audio related advertisement via in-vehicle speakers 24).
(DI CENSO; [0066]-[0067]).
The combination of Ramaswamy and DI CENSO fails to explicitly disclose wherein each attention level of the plurality of attention levels corresponds to a different type of content of the plurality of types of content.
However, George-Svahn teaches wherein each attention level of the plurality of attention levels corresponds to a different type of content of the plurality of types of content (see [0338]-[0339]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Ramaswamy and DI CENSO using George-Svahn’s teachings to include wherein each attention level of the plurality of attention levels corresponds to a different type of content of the plurality of types of content in (George-Svahn; [0011]).

As to claim 11, Ramaswamy as modified by DI CENSO and George-Svahn fails to explicitly disclose wherein determining the attention level comprises:
determining an amount of time the person is looking at the object of interest based on an analysis of the plurality of first images and the plurality of second images; and 
selecting the attention level from the plurality of attention levels based on the amount of time the person is looking at the object of interest. 
However, DI CENSO teaches determining an amount of time the person is looking at the object of interest based on an analysis of the plurality of first images and the plurality of second images (see [0040], if the driver looks at the advertisement for a predetermined amount of time … if the driver looks at the advertisement 12 for a total cumulative time exceeding a predetermined amount (e.g., if he looks at the advertisement 12 several times and the total amount of time spent looking at the advertisement 12 exceeds a predetermined amount of time); see [0031]); and 
selecting the attention level from the plurality of attention levels based on the amount of time the person is looking at the object of interest (see [0040], then the system controller 13 can determine that the driver 22 is interested in the advertisement 12). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Ramaswamy, DI CENSO and George-Svahn using DI CENSO’s teachings to include determining an amount of time the person is looking at the object of interest based on an analysis of the plurality of first (DI CENSO; [0066]-[0067]).

As to claim 12, Ramaswamy as modified by DI CENSO and George-Svahn fails to explicitly disclose wherein determining the attention level comprises:
determining a number of times that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images; and 
selecting the attention level from the plurality of attention levels based on the number of times that the person looks at the object of interest. 
However, DI CENSO teaches determining a number of times that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images (see [0040], if the driver looks at the advertisement a number of times exceeding a predetermined amount; see [0031]); and 
selecting the attention level from the plurality of attention levels based on the number of times that the person looks at the object of interest (see [0040], then the system controller 13 can determine that the driver 22 is interested in the advertisement 12). 
(DI CENSO; [0066]-[0067]).

As to claim 13, Ramaswamy as modified by DI CENSO and George-Svahn fails to explicitly disclose wherein determining the attention level comprises:
determining a time sequence of a number of views that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images; and 
selecting the attention level from the plurality of attention levels based on the determined time sequence. 
However, DI CENSO teaches determining a time sequence of a number of views that the person looks at the object of interest based on an analysis of the plurality of first images and the (FIG. 5A, step 68 and [0050], the eye gaze tracker system 14 can determine if the driver 22 has looked at the advertisement 12 … a number of times exceeding a predetermined amount; see[0027], the length of the user's glance or the detection of multiple glances to the same billboard; [0029], driver's prolonged and/or multiple eye contact(s) with the billboards; [0030], user's prolonged and/or multiple eye contact(s) with a visual advertisement; see [0031]; [0065], driver may glance at the advertisement multiple times … driver's multiple viewings of the advertisement); and 
selecting the attention level from the plurality of attention levels based on the determined time sequence (see [0050], to determine whether the driver 22 is interested in an advertisement. If the driver 22 is interested, then the method 60 can proceed to operation 70). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Ramaswamy, DI CENSO and George-Svahn using DI CENSO’s teachings to include determining a time sequence of a number of views that the person looks at the object of interest based on an analysis of the plurality of first images and the plurality of second images; and selecting the attention level from the plurality of attention levels based on the determined time sequence in order to provide more effective, convey more information and be directed to interested drivers, allow advertisements to be selected to match drivers’ interests while reducing distractions and providing additional contextual information that matters specifically to them and to reduce distraction and enable the driver to keep his the eyes on the road, reduce the driver's cognitive load and distraction while driving a vehicle thereby improving safety, improve the quantity and quality of information that (DI CENSO; [0066]-[0067]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 9975483) in view of DI CENSO et al (US 20150006278) further in view of George-Svahn (US 20170235360) and further in view of Olleon et al (US 20130030811).

As to claim 14, the combination of Ramaswamy, DI CENSO and George-Svahn fails to explicitly disclose wherein determining the attention level comprises:
determining a gesture of the person relative to the object of interest based on an analysis of the plurality of first images and the plurality of second images; and 
selecting the attention level from the plurality of attention levels based on the determined gesture. 
However, Olleon teaches determining a gesture of the person relative to the object of interest based on an analysis of the plurality of first images and the plurality of second images (FIG. 6b, steps 216-218; see [0015], The camera or cameras can be used to perform gesture sensing as well as monitoring the driver's head movement and eye gaze); and 
selecting the attention level from the plurality of attention levels based on the determined gesture (FIG. 6b, steps 218-222; see FIGS. 7-8).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Ramaswamy, DI CENSO and George-Svahn using Olleon’s teachings to include determining a gesture of the person relative to the object of interest based on an analysis of the plurality of first images and (Olleon; [0004]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 9975483) in view of DI CENSO et al (US 20150006278) further in view of George-Svahn (US 20170235360) and further in view of Ng-Thow-Hing et al (US 20150062168).

As to claim 15, the combination of Ramaswamy, DI CENSO and George-Svahn fails to explicitly disclose wherein determining the attention level comprises:
determining a gesture of the person relative to the object of interest; 
determining if another person in the vehicle looks at the object of interest in reaction to the determined gesture of the person; and 
selecting the attention level from the plurality of attention levels based on the other person looking at the object of interest. 
However, Ng-Thow-Hing teaches determining a gesture of the person relative to the object of interest (FIG. 4, step 406 and [0069], receiving a gesture input and a gaze input based on gestural cues and gaze cues provided by the one or more vehicle occupants in the vehicle 102; see [0025], The vehicle occupant can be a driver or a passenger of the vehicle; see [0032], the gesture recognition subsystem 110 may also be connected to a gaze detection subsystem 122 that includes one or more cameras located within the vehicle 102 and hardware configured to interpret video or image data sensed by the camera(s) to detect a driver's and/or one or more passenger's eye positions within the vehicle 102 in order to determine the driver and/or one or more passenger's gaze inputs based on the passenger's gaze cues (to determine where the driver and/or passenger(s) is looking));
determining if another person in the vehicle looks at the object of interest in reaction to the determined gesture of the person (FIG. 4, step 406; see [0054]-[0056], The passenger 304 may also provide gaze cues that correspond to the gesture cues based on the eye movement of the passenger …the passenger's gestural cues and gaze cues may be received through one or more cameras 316 located within the vehicle 320; see [0062]); and 
selecting the attention level from the plurality of attention levels based on the other person looking at the object of interest (FIG. 4, step 408; see [0055]-[0056]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Ramaswamy, DI CENSO and George-Svahn using However, Ng-Thow-Hing’s teachings to include determining a gesture of the person relative to the object of interest; determining if another person in the vehicle looks at the object of interest in reaction to the determined gesture of the person; and selecting the attention level from the plurality of attention levels based on the other person looking at the object of interest in order to enhance driving and improve safety (Ng-Thow-Hing; [0002], [0024], [0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482